UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-6339



RAYMOND FREDERICK GILLEY,

                                              Plaintiff - Appellant,

          versus


JAMES B. HUNT; MACK JARVIS; CHARLES G.
STEVENS; JAMES PIERCE; JOSEPH LOFTIS; CLYDE
MORRIS; C. LOWNES, Doctor; DONNIE CHANDLER;
CHERYL SMITH; D. DANIELS; R. PRICE; D. DAIL,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Middle Dis-
trict of North Carolina, at Durham. James A. Beaty, Jr., District
Judge. (CA-97-1274-1)


Submitted:   July 8, 1999                  Decided:    July 14, 1999


Before NIEMEYER, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Raymond Frederick Gilley, Appellant Pro Se.      Joan Herre Erwin,
Assistant Attorney General, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Raymond Frederick Gilley appeals the district court’s order

denying relief on his 42 U.S.C. § 1983 (1994) complaint.   We have

reviewed the record and the district court’s opinion accepting the

recommendation of the magistrate judge and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Gilley v. Hunt, No. CA-97-1274-1 (M.D.N.C. Feb. 24,

1999).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                 2